DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 5/31/22.

Claim status:
Amended claims: 1, 4, 20
Canceled claims: none
Added New claims: none
Pending claims: 1-22

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 1-22 is directed to an abstract idea without significantly more.
Independent claims 1, and 20 are directed to a method (claim 1), and a server (claim 20).  Therefore on its face, each of claims 1, and 20 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, and 20 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) execute computer- readable instructions included in a memory, (ii) request from a user of the computer apparatus, (iii) providing an account type list that includes a shared account type, (iv) in response to a selection of the shared account from among the account type list displayed, set information desired to create the shared account of which usage details are to be shared between the user and at least one member, the information including (1) the at least one member selected by the user from a friend list of a messenger installed on the computer apparatus, and (2) a prior authorization rule (iv) in response to a selection of the created shared account by the user, providing a transaction type list including a plurality of transaction types, the transaction types including at least one of a payment, a withdrawal, and a remittance; (v) allow an input by the user, the input including at least one of a transaction amount or a transaction purpose, the third user interface including a prior authorization menu; (vi) in response to a selection of the prior authorization menu by the user, transmitting a prior authorization message about the transaction request to the at least one member through the messenger  (vii) executing a prior authorized transaction in the shared account based on a response of the at least one member to the prior authorization message.  In other words, the claims mitigate or prevent the fraudulent use of a user having the transaction authority for a shared account under the broadest reasonable interpretation covers methods of organizing human activity specifically commercial or legal interactions: legal obligations, but for the recitation of generic computers but for the recitation of generic computers and generic computer components.  (Independent claim 20 recite similar limitations and the analysis is the same).
That is, other than reciting a first user interface, an account type list, a second user interface, a computer apparatus, at least one processor, computer-readable instructions, a memory, a messenger,  (claim 1), a first user interface, an account type list, a second user interface a server, at least one processor, computer-readable instructions, a memory, at least one processor, an electronic device, at least one electronic device, a messenger (claim 20) nothing in the claim precludes the steps from being directed to methods of organizing human activity specifically commercial or legal interactions: legal obligations, but for the recitation of generic computers.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, a first user interface, an account type list, a second user interface a computer apparatus, at least one processor, computer-readable instructions, a memory, a messenger,  (claim 1), a first user interface, an account type list, a second user interface a server, at least one processor, computer-readable instructions, a memory, at least one processor, an electronic device, at least one electronic device, a messenger (claim 20).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a first user interface, an account type list, a second user interface a computer apparatus, at least one processor, computer-readable instructions, a memory, a messenger,  (claim 1), a first user interface, an account type list, a second user interface a server, at least one processor, computer-readable instructions, a memory, at least one processor, an electronic device, at least one electronic device, a messenger (claim 20).
The first user interface, account type list, second user interface computer apparatus, at least one processor, computer-readable instructions, memory, messenger,  (claim 1), first user interface, account type list, second user interface server, at least one processor, computer-readable instructions, memory, at least one processor, electronic device, at least one electronic device, messenger (claim 20) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a first user interface, an account type list, a second user interface a computer apparatus, at least one processor, computer-readable instructions, a memory, a messenger,  (claim 1), a first user interface, an account type list, a second user interface a server, at least one processor, computer-readable instructions, a memory, at least one processor, an electronic device, at least one electronic device, a messenger (claim 20), execute computer- readable instructions included in a memory, request from a user of the computer apparatus, providing an account type list that includes a shared account type, in response to a selection of the shared account from among the account type list displayed, set information desired to create the shared account of which usage details are to be shared between the user and at least one member, the information including (1) the at least one member selected by the user from a friend list of a messenger installed on the computer apparatus, and (2) a prior authorization rule in response to a selection of the created shared account by the user, providing a transaction type list including a plurality of transaction types, the transaction types including at least one of a payment, a withdrawal, and a remittance; allow an input by the user, the input including at least one of a transaction amount or a transaction purpose, the third user interface including a prior authorization menu; in response to a selection of the prior authorization menu by the user, transmitting a prior authorization message about the transaction request to the at least one member through the messenger  (vii) executing a prior authorized transaction in the shared account based on a response of the at least one member to the prior authorization message, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-22 merely further explains the abstract idea.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-22 are ineligible.

Claim Rejections - 35 USC § 103
The Applicant’s arguments and amendments overcome the 103 Rejection,
therefore the Rejection(s) are moot.

Response to Arguments
Applicant's arguments filed 7/19/21 have been fully considered but they are not persuasive.

Response Remarks On Claim Rejections – 35 USC 101

Nothing in the amendments precludes the steps from being directed to organizing
human activity specifically commercial or legal interactions: legal obligations but for the
recitation of generic computers. The new limitations capture information, which is
insignificant extra solution activity that is well understood routine and conventional. If a
claim limitation under its BRI, covers methods of organizing human activity but for the
recitation of generic computer components, then the limitations fall within the “methods
of organizing human activity” grouping of abstract ideas.

Response Remarks On Claim Rejections – 35 USC 103

The Applicant’s arguments and amendments overcome the 103 Rejection,
therefore the Rejection(s) are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694     


/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694